Citation Nr: 0611077	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  98-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
undifferentiated type.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and also denied a claim 
to reopen a claim for service connection for schizophrenia.  
In November 1999 the Board Remanded the veteran's claims to 
the RO for further development.  After attempting the 
requested development the RO, in a November 2004 supplemental 
statement of the case (SSOC), again denied the veteran's 
claim for service connection for PTSD; it also reopened the 
veteran's claim for service connection for schizophrenia and 
denied it on the merits.  The Board will not contest the RO's 
determination as to reopening the claim and will consider the 
claim on the merits.


FINDINGS OF FACT

1.  Schizophrenia was not present in service nor was it 
manifested within one year of separation from service.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated during the 
veteran's service, and the service incurrence of psychosis 
may not be presumed.  38 U.S.C.A. § 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).

2.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Schizophrenia, Undifferentiated Type

The veteran asserts that he suffers from schizophrenia that 
began in service.  

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the 
specified disease becomes manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records showed no complaint, 
diagnosis or treatment of any psychiatric problems during 
service.

The veteran submitted his initial claim for disability 
compensation in September 1974 and was accompanied by a 
statement from J. Lastra Aricil, MD.  This statement dated in 
September 1974 was to the effect that he had treated the 
veteran since November 29, 1967 to the present for mental 
problems and he had advised the veteran to obtain treatment 
at the VA.  It was noted that the veteran's condition, if not 
treated or evaluated properly, "can be determined as 
(Esquizophrenia) psychosis progressive."

Dr. Lastra Aracil's October 1971 letter showed that he 
recommended the veteran go to VA for treatment.  It noted 
that he had treated the veteran since November 1967 and that 
the veteran's condition had worsened.  It did not give a 
diagnosis.

A VA examination report dated in November 1974 showed a 
diagnosis of schizophrenia, undifferentiated type, that 
caused severe disability.  

In January 1975, the RO wrote to the veteran and informed him 
that the medical certificate was not sufficient and he was 
advised to obtain copies of all medical records in Dr. 
Lastra's possession and send them to VA.  He was advised that 
if he could not get the records to advise VA and an attempt 
would be made to request the records.  

Received in May 1975 were a typewritten letter and a 
handwritten note from Dr. Lastra Aracil dated in September 
1974.  It was stated that he first consulted the veteran on 
November 29, 1967.  He indicated that the patient had been 
brought to his office with crying spells, incoherent speech, 
and hyperactivity.  It was stated that the diagnosis was 
"Acute Neurosis" and that if the veteran did not receive 
proper medical attention, a psychotic state could develop.  
It was his opinion that "if re-evaluation is made is clear 
that patient is service connective case."  The doctor 
explained that he did not keep complete records concerning 
the veteran and that he only had kept a card for office 
procedures.  

A letter from Dr. Rivera Cottés of Hoffa Medical Center dated 
in September 1974 showed that the veteran was treated for 
Nervousness and Anxiety Reaction.  His first visit to the 
Center was in October 1970.

An October 1978 VA Psychiatric examination report showed that 
it was obtained from the veteran's wife that he had been 
behaving very strangely since April 1975.  Around that time 
he was hospitalized for 6 months and could not go back to his 
job.  The diagnosis was "schizophrenia undifferentiated."

Subsequent VA and private medical records document the 
veteran's continued treatment.

The most recent examination of record concerning the 
veteran's mental condition is a VA PTSD examination report 
dated in November 2004.  In that report the veteran was given 
an Axis I diagnosis of schizophrenia, by record.  The 
examiner stated that the veteran's behavior and attitude 
exhibited during this evaluation contrasted greatly with a 
1998 Social and Industrial Field Survey and the current 
treatment records at VA hospital clinics.  The veteran's 
behavior exhibited a clear and voluntary exaggeration, with 
secondary gain intentions.  

The Board concedes that the veteran currently suffers from 
schizophrenia.  The questions at issue are therefore whether 
the veteran's schizophrenia began in service or was 
aggravated by service, whether it manifested to a compensable 
degree within one year following service, and whether a 
medical nexus opinion exists linking his schizophrenia to his 
service.

The Board finds that service connection for schizophrenia is 
not warranted.  There is no record of in-service onset of the 
veteran's schizophrenia.  There is also no medical evidence 
of any compensable manifestations of schizophrenia within the 
one-year presumptive period.  The Board recognizes Dr. Lastra 
Aracil's statements to the effect that he first treated the 
veteran in November 1967 and that his condition, if not 
treated or evaluated properly could be "determined as 
(Esquizophrenia) psychosis...."  The RO attempted to obtain 
the contemporaneous records of the doctors treatment of the 
veteran, but the doctor has indicated that his office did not 
keep records.  Thus, the doctors description of specific 
symptoms in 1967 had to have been based at best on a memory 
of events that took place several years earlier.  Under the 
circumstances, the doctors recitation of events is found to 
be not credible and is inadequate to show the presence of 
psychotic symptoms within one year of service separation.  
The first contemporaneous medical evidence of any diagnosed 
psychological disability, a letter from Dr. Lastra Aracil 
that showed an impression of Acute Neurosis, comes in 1971 
several years after the veteran's separation from active 
service.  The first concrete diagnosis of Schizophrenia, 
undifferentiated type, is in a VA Psychiatric evaluation 
dated in November 1974, 7 years following separation.  This 
somewhat lengthy period without documented treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that, though Dr. Lastra Aracil's September 
1974 letter stated, "if re-evaluation is made is clear that 
patient is service connective case," the veteran was not 
diagnosed with schizophrenia at that time.  There is no other 
competent evidence in the record to show that the veteran's 
schizophrenia is related to service.  The claim must 
therefore be denied on both direct and presumptive bases.

B.  PTSD

The veteran asserts that he suffers from PTSD caused by his 
service.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran's service medical records include no complaint, 
diagnosis, or treatment of PTSD.

The most recent examination of record concerning the 
veteran's asserted PTSD is a VA PTSD examination report dated 
in November 2004.  In that report the examiner found that the 
veteran did not complain about nor report any stressors.  He 
was given an Axis I diagnosis of schizophrenia, by record.  
The examiner stated that the veteran's behavior and attitude 
exhibited during this evaluation contrasted greatly with a 
1998 Social and Industrial Field Survey and the current 
treatment records at VA hospital clinics.  The veteran's 
behavior exhibited a clear and voluntary exaggeration, with 
secondary gain intentions.  The examiner concluded that based 
upon the veteran's record, history and evaluations, the 
veteran did not fulfill the diagnostic criteria for PTSD.

The Board finds that service connection for PTSD is not 
warranted because there is no current diagnosis of PTSD.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, 
the veteran's claim must be denied.



C.  Conclusion

The Board finds that the preponderance of the credible 
evidence is against the veteran's claims.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in April 2002.  The April 2002 letter 
satisfied element (1) by informing the veteran that evidence 
showing that his service-connected disability had increased 
in severity was necessary to substantiate his increased 
rating claim.  It also informed the veteran that evidence of 
an injury or disease that began or was aggravated in service, 
evidence of a current disability, and a medical opinion 
establishing a nexus between the two was necessary to 
substantiate his claims for service connection.  It satisfied 
element (2) by informing the veteran that VA would try to 
help him get such things as medical records, employment 
records or records from other Federal agencies, that VA would 
provide a medical examination or opinion if VA deemed it 
necessary, and that VA would make reasonable efforts 
necessary to help him get evidence necessary to support his 
claim.  The April 2002 letter satisfied element (3) by 
informing the veteran and his representative that it is his 
responsibility to support his claim with appropriate 
evidence.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  
With respect to element (4), the Board notes that the RO's 
April 2002 letter contained a specific request that the 
appellant send VA information describing additional evidence 
or the evidence itself.  Finally, the veteran was provided 
with the complete text of 38 C.F.R. § 3.159 in a November 
2004 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


